J-A10045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.B., A MINOR,       :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
                                         :
APPEAL OF: A.J.B.                        :            No. 1930 WDA 2015

                   Appeal from the Order October 29, 2015
              In the Court of Common Pleas of Clarion County
              Civil Division at No(s): CP-16-DP-0000012-2013,
                            FID 16-FN-000005-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PANELLA, J.

MEMORANDUM BY GANTMAN, P.J.:                            FILED MAY 20, 2016

      Appellant, A.J.B. (“Mother”), appeals from the order entered in the

Juvenile Division of the Clarion County Court of Common Pleas, which

changed the permanency goal from reunification to adoption, following the

Clarion County Children and Youth Services’ (“CYS”) petition for a

permanency hearing. We affirm.

      In its opinion, the juvenile court fully and correctly sets forth the

relevant facts and procedural history of this case.    Therefore, we will only

briefly summarize them. CYS took custody of K.B. (“Child”), a minor, in July

2013, when the police found her living with Mother and Father in deplorable

conditions.   Child was adjudicated dependent on July 16, 2013, and was

placed with her paternal grandmother until August 7, 2013, when she was

no longer able to care for Child. Child was placed with her paternal aunt and

uncle, who cared for Child until February 13, 2014. Child was then placed
J-A10045-16

with foster mother, where she has remained since that time.

      On March 23, 2015, CYS filed a petition for a permanency hearing, as

Mother and Father had continuously failed to meet their goals for

reunification with Child. The court conducted permanency hearings in May

and October 2015. At the conclusion of the hearing on October 20, 2015,

the court determined Mother and Father had not met their permanency plan

goals, and likely never would, and that CYS should proceed with termination

of parental rights.   That same day, the court entered an order, docketed

October 29, 2015, which stated Child was to remain in foster care and

changed the goal from reunification to adoption.    On November 25, 2015,

Mother timely filed a notice of appeal and a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).

      Mother raises the following issues for our review:

         DID THE [JUVENILE] COURT ABUSE ITS DISCRETION AND
         ERR AS A MATTER OF LAW IN FAILING TO CONSIDER
         MATERNAL GRANDMOTHER AND MATERNAL STEP-
         GRANDFATHER’S DESIRE TO ADOPT THE MINOR CHILD OR
         IN THE ALTERNATIVE THEIR DESIRE FOR PERMANENT
         GUARDIANSHIP OF THE MINOR CHILD?

         DID THE [JUVENILE] COURT FAIL TO FIND THAT [CYS]
         DID NOT PROPERLY CONSIDER KINSHIP PLACEMENT OF
         THE MINOR CHILD WITH THE MATERNAL GRANDMOTHER
         AND STEP-GRANDFATHER IN CONFORMITY WITH 62 P.S. §
         1303?

         DID THE [JUVENILE] COURT FAIL TO FIND THAT [CYS]
         DID   NOT     PROPERLY    FOLLOW    PROCEDURES IN
         DOCUMENTING      WHY KINSHIP PLACEMENT WAS NOT
         POSSIBLE IN CONFORMITY WITH PA.R.J.C.P. NO. 1149
         AND 62 P.S. § 1301, 1302, AND 1303?


                                    -2-
J-A10045-16



         DID THE [JUVENILE] COURT FAIL TO HOLD A HEARING TO
         MAKE A FINDING THAT FAMILY FINDING MAY BE
         DISCONTINUED?

(Mother’s Brief at 4).

      On appeal, goal change decisions are subject to an abuse of discretion

standard of review. In re N.C., 909 A.2d 818, 822 (Pa.Super. 2006).

         In order to conclude that the trial court abused its
         discretion, we must determine that the court’s judgment
         was “manifestly unreasonable,” that the court did not
         apply the law, or that the court’s action was “a result of
         partiality, prejudice, bias or ill will,” as shown by the
         record. We are bound by the trial court’s findings of fact
         that have support in the record. The trial court, not the
         appellate court, is charged with the responsibilities of
         evaluating credibility of the witness and resolving any
         conflicts in the testimony.            In carrying out these
         responsibilities, the trial court is free to believe all, part, or
         none of the evidence. When the trial court’s findings are
         supported by competent evidence of record, we will affirm,
         “even if the record could also support an opposite result.”

Id. at 822–23 (internal citations omitted).

      The Juvenile Act controls the disposition of dependent children. In re

R.P., 957 A.2d 1205, 1217 (Pa.Super. 2008).            Section 6351 provides in

relevant part:

         § 6351. Disposition of dependent child

                                    *    *    *

            (f) Matters to be determined at permanency
            hearing.—At each permanency hearing, a court shall
            determine all of the following:

                 (1) The      continuing     necessity        for     and
                 appropriateness of the placement.


                                        -3-
J-A10045-16



              (2) The appropriateness, feasibility and extent of
              compliance with the permanency plan developed for
              the child.

              (3) The extent of progress made toward alleviating
              the circumstances which necessitated the original
              placement.

              (4) The appropriateness and feasibility          of   the
              current placement goal for the child.

              (5) The likely date by which the placement goal for
              the child might be achieved.

              (5.1) Whether reasonable efforts were         made     to
              finalize the permanency plan in effect.

              (6)   Whether the child is safe.

                                  *    *    *

              (10) If a sibling of a child has been removed from
              his home and is in a different placement setting than
              the child, whether reasonable efforts have been made
              to place the child and the sibling of the child together
              or whether such joint placement is contrary to the
              safety or well-being of the child or sibling.

              (11) If the child has a sibling, whether visitation of
              the child with that sibling is occurring no less than
              twice a month, unless a finding is made that
              visitation is contrary to the safety or well-being of the
              child or sibling.

                                  *    *    *

          (f.1) Additional determination.—Based upon the
          determinations made under subsection (f) and all
          relevant evidence presented at the hearing, the court
          shall determine one of the following:

              (1) If and when the child will be returned to the
              child’s parent, guardian or custodian in cases where


                                      -4-
J-A10045-16

              the return of the child is best suited to the safety,
              protection and physical, mental and moral welfare of
              the child.

              (2) If and when the child will be placed for
              adoption, and the county agency will file for
              termination of parental rights in cases where return
              to the child’s parent, guardian or custodian is not
              best suited to the safety, protection and physical,
              mental and moral welfare of the child.

              (3) If and when the child will be placed with a legal
              custodian in cases where the return to the child’s
              parent, guardian or custodian or being placed for
              adoption is not best suited to the safety, protection
              and physical, mental and moral welfare of the child.

              (4) If and when the child will be placed with a fit
              and willing relative in cases where return to the
              child’s parent, guardian or custodian, being placed for
              adoption or being placed with a legal custodian is not
              best suited to the safety, protection and physical,
              mental and moral welfare of the child.

              (5) If and when the child will be placed in another
              living arrangement intended to be permanent in
              nature which is approved by the court in cases where
              the county agency has documented a compelling
              reason that it would not be best suited to the safety,
              protection and physical, mental and moral welfare of
              the child to be returned to the child’s parent,
              guardian or custodian, to be placed for adoption, to
              be placed with a legal custodian or to be placed with
              a fit and willing relative.

          (f.2) Evidence.—Evidence of conduct by the parent
          that places the health, safety or welfare of the child at
          risk, including evidence of the use of alcohol or a
          controlled substance that places the health, safety or
          welfare of the child at risk, shall be presented to the
          court by the county agency or any other party at any
          disposition or permanency hearing whether or not the
          conduct was the basis for the determination of
          dependency.


                                    -5-
J-A10045-16



            (g) Court order.—On the basis of the determination
            made under subsection (f.1), the court shall order the
            continuation, modification or termination of placement
            or other disposition which is best suited to the safety,
            protection and physical, mental and moral welfare of
            the child.

42 Pa.C.S.A. § 6351(f), (f.1), (f.2), (g).

      “When the child welfare agency has made reasonable efforts to return

a [dependent] child to…her biological parent, but those efforts have failed,

then the agency must redirect its efforts towards placing the child in an

adoptive home.” In re N.C., supra at 823 (citing In re G.P.-R., 851 A.2d
967, 973 (Pa.Super. 2004)).

         Although the agency has the burden to show a goal change
         would serve the child’s best interests, “[s]afety,
         permanency, and well-being of the child must take
         precedence over all other considerations” under Section
         6351. In re D.P., 972 A.2d 1221, 1227 (Pa.Super. 2009),
         appeal denied, 601 Pa. 702, 973 A.2d 1007 (2009)
         (emphasis in original); In re S.B., 943 A.2d 973, 978
         (Pa.Super. 2008), appeal denied, 598 Pa. 782, 959 A.2d
320 (2008). “[T]he parent’s rights are secondary” in a
         goal change proceeding. In re D.P., supra.

         Because the focus is on the child’s best interests, a goal
         change to adoption might be appropriate, even when a
         parent substantially complies with a reunification plan. In
         re N.C., supra at 826-27.         Where a parent’s “skills,
         including her judgment with regard to the emotional well-
         being of her children, remain problematic[,]” a goal change
         to adoption might be appropriate, regardless of the
         parent’s compliance with a permanency plan. Id. at 825.
         The agency is not required to offer services indefinitely,
         where a parent is unable to properly apply the instruction
         provided. In re A.L.D., 797 A.2d 326, 340 (Pa.Super.
         2002). See also In re S.B., supra at 981 (giving priority
         to child’s safety and stability, despite parent’s substantial


                                      -6-
J-A10045-16

         compliance with permanency plan); In re A.P., 728 A.2d
375, 379 (Pa.Super. 1999), appeal denied, 560 Pa. 693,
         743 A.2d 912 (1999) (holding where, despite willingness,
         parent cannot meet “irreducible minimum parental
         responsibilities, the needs of the child must prevail over
         the rights of the parent”). Thus, even where the parent
         makes earnest efforts, the “court cannot and will not
         subordinate indefinitely a child’s need for permanence and
         stability to a parent’s claims of progress and hope for the
         future.” In re Adoption of R.J.S., 901 A.2d 502, 513
         (Pa.Super. 2006).

In re R.M.G., 997 A.2d 339, 345 (Pa.Super. 2010).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable James G.

Arner, we conclude Mother’s issues merit no relief.      The juvenile court’s

opinion comprehensively discusses and properly disposes of the questions

presented. (See Juvenile Court Opinion, filed December 21, 2015, at 13-16)

(finding: (1) “family finding” law does not require court to consider, inquire

about, or promote grandparent’s desire to adopt or obtain guardianship; (2)

family finding law did not require CYS to consider all relatives or to give

consideration to only certain relatives, such as maternal grandparents; CYS

complied with family finding statutes and gave first consideration to relatives

when CYS placed Child with paternal grandmother, whom Mother and Father

identified as their preferred placement; CYS initially considered placing Child

with maternal grandparents in July 2013, but Mother and Father identified

paternal grandmother as their preferred placement; Mother and Father

instructed CYS not to tell maternal grandparents about circumstances;



                                     -7-
J-A10045-16

Mother and Father did not indicate desire to have maternal grandparents

informed of situation until Child was placed with foster mother in February

2014; CYS perceived that Mother and Father did not want Child placed with

maternal grandparents, as Mother and Father did not communicate with

maternal grandparents and had poor relationship with them; CYS decided to

place Child with relative who would work with Mother and Father to meet

initial goal of reunification; CYS determined it was illogical to place Child with

relative with whom Mother and Father did not communicate or share any

information; (3) CYS documented kinship placements when Child was

placed with paternal grandmother and then paternal aunt and uncle during

Child’s first seven months of CYS’ involvement; law does not require CYS to

document that attempts were made to place Child with every relative of

Mother and Father, nor does law require CYS to evaluate all relatives and

rank them according to best placement; CYS’ goal was to find stability for

Child while attempting to reunify her with Mother and Father; once Child was

placed with appropriate relative, it would have been contradictory to CYS’

goal to continue seeking placement with other relatives solely to satisfy

these relatives’ desires; CYS met objections of family finding statute by

communicating with maternal grandparents through kinship letters and

multiple   telephone   conversations,    and   by   arranging   and    promoting

visitations with Child; (4) at permanency hearing, court addressed CYS’

discontinuation of family finding by not seeking placement with another



                                      -8-
J-A10045-16

relative; evidence indicates Child is in pre-adoptive placement, and CYS is

proposing that foster mother, who has had custody of Child since February

13, 2014, should adopt Child; Child’s current placement with foster mother

should continue, and CYS should file petitions for involuntary termination of

Mother and Father’s parental rights; CYS is continuing to allow contact

between maternal grandparents and Child; CYS has complied with family

finding requirements, and court met statutory requirements for hearing and

specific finding).        The record supports the court’s decision; therefore, we

have no reason to disturb it.         Accordingly, we affirm on the basis of the

court’s opinion.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/20/2016




                                          -9-
                                                                                           Circulated 05/10/2016 11:31 AM




                           IN THE COURT OF COMMON PLEAS
                                                                                                                     .--   ... J
                                                                                                                     c:»
                                                                                                                     ~_.                          -··:-'·',
                          OF CLARION COUNTY, PENNSYLVANIA                                                   c.....          ::0
                                                                                                            rr·,     N
                                                                                                                                              1   -~
IN RE:         k.·e,.                                                                               ::::0
                                                                                                    -       -,(:     I-"
                                                                                                                                   -:···:.        ©
                                                                                                                                                  -i
                                                                                                    ©       )::·                         ...
                a minor child.                        NO. 12 DP 2013                                z                ·-o           ······-
                                                                                                                                       ..;i
                                                                                                                                                  }•
                                                                                                                                                  :::r:'J
                                                                                                    (")     ~        ::3               .. 1 -c
                                                                                                            ·-·-                        :)
                                                                                                    G:';    7::-_:                                C)
                                                                                                             r-1
                                                                                                                     w
                                                                                                             (/!                                  r;1
                                                                                                                     I-'                          ~:J
                                                                                                                     I-"                          ;."(
                        OPINION PURSUANT TO PA.R.A.P.1925(a)(2)

Arner, J.                                                                               December 18, 2015

                                 I.         Background

         This case started in the summer of 2013 when the police took protective custody

of a two year old little girl,        k , ·B.     , because her mother and father;            A. ·B.               and

· :r.    ·5.    1, were found sleeping during the middle of the day and JOrder of October 20, 2015. She is not contesting my finding that her rights should be

terminated.     Instead, she is challenging my finding that CYS complied with the Family

Finding requirements of the law regarding her mother,            6.   A.               , A . :B .
is appealing my finding on behalf of her mother,      S,   A.~             who is seeking to obtain

custody of .   k. J,.

                              II.    Issues

           A··B.          states in her Concise Statement of Errors Complained of on

Appeal that:

       1. The court abused its discretion in failing to consider maternal grandmother's

           and step-grandfather's    desire to adopt or obtain permanent guardianship of

           the child.

       2. The court failed to find that Children and Youth Services (CVS) did not

           properly consider kinship placement with maternal grandmother and step-

           grandfather in conformity with 62 P.S. Section 1303.

       3. The court failed to find that CYS did not follow the procedure in documenting

           why kinship placement was not possible in conformity with Pa.R.J.C.P. 1149

           and 62 P.S. Sections 1301, 1302 and 1303.

       4. The court failed to hold a hearing to make a finding that Family Finding may

           be discontinued.

                              Ill.   Facts

       The transcript of the permanency hearing held on October 19, 2015 will show

that Brad King, a CVS Ongoing Caseworker, testified that when:              k.. "13.   was first taken




                                               2
into protective custody on July 2, 2013 the agency placed her with her paternal

grandmother, :         K. Y                .     }visits, possibly overnights.                Brad King was never under the impression that                s. A·
           ; wanted custody of.             I< . .B. .   He does not recall them asking to change the

placements.

           As noted, Brad King referred during his testimony to the opinion of Dr. VonKorff.

CVS initially retained VonKorff to perform bonding assessments of the foster mother,

   1< .1        The next witness at the permanency hearing on October 19, 2015 was Rebecca

Maguire, the CYS Foster Care Coordinator. She testified that when: t.             and   5.A.           Both       A .'£,.    and   zr. J:>.       were in

agreement that         ICB.       :.,should be placed with:       T        When    K .1,.     was placed with:          'R ·l< ·             the goal was still reunification with

the biological parents. It was CYS's opinion that placement with a relative with whom

the parents did not get along was not conducive to reunification.

        Rebecca Maguire testified further that the placement with .                        ..R . "R.            is

going very well. It meets K .'B.      J~   needs.             ·R .·"'R.          has no other children in her

home, because .: k. l3. has had "sexually reactive behaviors." She was masturbating,

inserting objects, making statements beyond the knowledge of a three year old and

displaying behavior of being sexually abused. :                       ·R ...R.      .· has dealt effectively with

these issues. Her home is very structured and she has been taking·: K.B. ! to

counseling.     1< ·"'R.        J has a wonderful connected relationship with k .:5. She has

involved her in activities like gymnasties and cheerleading.

        Ms. Maguire stated that the CVS permanency team met with the biological

parents for a permanency plan progress review on February 10 and 18, 2015. They

talked about the child staying with:_          ·i< . . R.                   I and the parents said they wanted

}parents' preference, but since CVS was still working toward reunification, it was not

reasonable to place           K -13.   with someone with whom the parents could not cooperate.

          Martin Richards, a licensed social worker who performed a trauma assessment

of:   idid not know the details.

           CVS sent a kinship letter to· 5.          A.            on July 25, 2013.     s .A·             then

called CVS and the caseworker explained that k:B.                          was in a kinship placement and

there was no reason to move her. CYS made a record of the conversation.:                                .5 .A.

           wanted visits. CYS attempted visits, but they had difficulty because there were

three other siblings in care and two other fathers for whom CYS also had to coordinate

visits and some of those parties were not getting along. CYS did place'.                             5 .A·

on the "Fostering Connections" form. CYS did communicate with:                           s .A.               and

document the contacts through the kinship letter to:                        s.A·       of July 25, 2013

(Mother's Exhibit A) and through the Fostering Connections form (Mother's Exhibit B).

           Ms. Novicki testified further that when CYS moved. k.'13, from:                   12 :B.               ! to

                           :, she did not contact:         S     -A-       ; about placement. CYS learned

from the biological parents at a meeting in the Fall of 2013 that they were feuding with

   s.A              and they did not want the;_           A .'.s   ito   have knowledge of any details of the

case.

           Later, in the Spring of 2014, CVS did perform a home study for                    S.       A. an:I
     -·
    s~.      A.          for purposes of concurrent planning. CYS did not place                  k' .1,.   with the

  A. •.s    because it was not in her best interest. There were a number of concerns and

father,:      ::T ..B.         thought he would not have any contact with:                       'if she was in
                                                                                                 I




the care of;        S .f\.
           Mother's next witness at the permanency hearing on October 20, 2015 was

maternal grandmother,.              5, A·            She stated she did contact CVS on July 26,




                                                             8
2013 and said she was interested in placement. When she received the kinship letter,

she called CYS on July 31, 2013 and expressed concerns about the placement. She

contacted CYS again on August 7, 2013 when she learned:                         k :8.   had been moved to

   'R. ·B,        l's custody and again on August 14 when she expressed concerns about

the placement.      She contacted CYS again when she learned.z :B. 1 had been moved to

foster care.

             5 ·A      testified that k :~. ·and the biological parents came to her house for

Thanksgiving and Christmas in 2013 and there were no problems.:                            6   -A.         called

CYS in January 2014 to talk about problems in.               ·-:;2.. ·B.   's      'home, On February 13,

2014, when; k·,B. was placed in foster care with .                                         there was no

animosity between :       5    ·A·    and the biological parents. However, on February 23,

2014,     S . A.       and \     :T 1:).    I had a falling out and she asked him to move out

of a house she owned where he had been staying.

               S .A       contacted CYS again in March 2014 and was informed CYS would

reintroduce visits at the agency office..           S. A. ancl 8" · A.                  did have visits with

 K '5. ·puring the    Summer and Fall of 2014, but in December overnight visits were

suspended because there was an implication that               k .B.    had previously been sexually

abused. Protocol prevented outside unsupervised visits during the investigation.                             CYS

informed the      A. :'.!,; they were still working   on the goal of reunifying:          k :+3 · I with   her

parents. On February 19, 2015,             S ·A.:         filed a private custody action in Clarion

County and that action is pending.

        Mother,                       , was the final witness. She stated that on the day                        k; 73 .


                                                      9
was taken into protective custody she did not discuss with CVS that she did not want

J< :1:,. placed with her mother. They did discuss it several weeks later. When: k ·B.

was moved to     1< . 'l> .   1..s         custody, she called CVS and asked why and said if she

would need to be moved again, it should be to her parents. CVS said there was no plan

to move her again. She is not opposed to placement with the              A. ~ ,
                                     IV.     Law and Discussion

                                  A. Family Finding Rules and Statute

       Pa.R.J.C.P. 1608 D(1)(h) requires the court to make a finding at a permanency

hearing "whether the county agency has satisfied the requirements of Rule 1149

regarding family finding ... " Pa.R.J.C.P. 1609 0(1) provides that "[T]he court order shall

indicate whether family finding efforts made by the county agency were reasonable; ... "

The Comment to that Rule advises the court, when making that determination," ... to

consider the extent to which the county agency has fulfilled its obligations pursuant to

Rule 1149 ... " Pa.R.J.C.P.1149 A(1) and (2) requires the court to" ... inquire as to the

efforts made by the county agency to comply with the family finding requirements

pursuant to 62 P.S. Section 1301, et seq." and to "place its determination on the record

whether the county agency has reasonably engaged in family finding." The Comment to

that Rule provides in part that,

       Pursuant to paragraph (A), efforts by the county agency may include, but are not
       limited to whether the county agency is or will be: a) searching for and locating
       adult relatives and kin; b) identifying and building positive connections between
       the child and the child's relatives and kin; c) when appropriate: i) supporting the
       engagement of relatives and kin in social service planning and delivery of
       services; and ii) creating a network of extended family support to assist in


                                                      10
      remedying the concerns that led to the child becoming involved with the county
      agency; d) when possible, maintaining family connections; and e) when in the
      best interests of the child and when possible, keeping siblings together in care ...


      Specific evidence should be provided indicating the steps taken to locate and
      engage relatives and kin. See Comment to Rule 1120 regarding diligent efforts
      considerations for locating relatives and kin. When considering the method by
      which relatives and kin are engaged in service planning and delivery, courts and
      the parties are encouraged to be creative. Strategies of engagement could
      include, but are not limited to, inviting relatives and kin to: 1) be involved in a
      family group decision making conference, family team conferencing, or other
      family meetings aimed at developing or supporting the family service plan; 2)
      assist with visitation; 3) assist with transportation; 4) provide respite or child care
      services; or 5) provide actual kinship care.
      Pursuant to paragraph (A)(2), the court is to place its determinations on the
      record as to whether the county has reasonably engaged in family finding. The
      level of reasonableness is to be determined by the length of the case and time
      the county agency has had to begin or continue the process. For example, at the
      shelter care hearing, the county agency should at least ask the question whether
      there is family or kin available as a resource. The initial removal of the child is the
      most critical time in the case. Potential trauma should be considered and
      ameliorated by family finding efforts as much as possible...


Rule 1149 B provides,

      Family finding may be discontinued only if, after a hearing, the court has made a
      specific determination that:
      (1) continued family finding no longer serves the best interests of the child;
      (2) continued family finding is a threat to the child's safety; or
      (3) the child is in a preadoptive placement and the court proceedings to adopt the
      child have been commenced pursuant to 23 Pa.C.S. Part Ill (relating to
      adoption).




                                             11
       The statute at 62 P.S. Section 1302.1 provides that "[F]amily finding shall be

conducted when the child is accepted for services and at least annually thereafter ... "

The term "family finding" is defined in Section 1302 as,

       Ongoing diligent efforts between a county agency, or its contracted providers,
       and relatives and kin to:
       (1) Search for and identify adult relatives and kin and engage them in children
       and youth social service planning and delivery.
       (2) Gain commitment from relatives and kin to support a child or parent receiving
       children and youth social services.


Also, Sectlon 1303(b) provides in part,


       If a child has been removed from the child's home under a voluntary placement
       agreement or is in the legal custody of the county agency, the county agency
       shall give first consideration to placement with relatives or kin. The county
       agency shall document that an attempt was made to place the child with a
       relative or kin. If the child is not placed with a relative or kin, the agency shall
       document the reason why such placement was not possible.


Section 1302.2 provides in part,

       A county agency may discontinue family finding for a child under the following
       circumstances:
       (1) The child has been adjudicated dependent pursuant to 42 Pa.C.S. Ch. 63
           (relating to juvenile matters), and a court has made a specific determination
           that continued family finding no longer serves the best interests of the child...


                            B. Errors Complained Of

                               1. First Alleged Error

       Mother,.    A :B.)          first alleges that the court abused its discretion in failing



                                               12
to consider maternal grandmother's and step-grandfather's desire to adopt or obtain

permanent guardianship of the child.

       The rules and statute dealing with family finding do not require a court to

consider a grandparent's desire to adopt or to obtain guardianship. The court's

responsibility, as prescribed by Pa.R.J.C.P. 1608 D(1)(h), is to find "whether the county

agency has satisfied the requirements of Rule 1149 regarding family finding ... " Rule

1149 makes reference to the statute at 62 P.S. Section 1301, et seq. The term "family

finding" is defined in Section 1302 as,

       Ongoing diligent efforts between a county agency, or its contracted providers,
       and relatives and kin to:
       (1) Search for and identify adult relatives and kin and engage them in children
       and youth social service planning and delivery.
       (2) Gain commitment from relatives and kin to support a child or parent receiving
       children and youth social services.


Nothing in the statute requires the agency or a court to inquire about or promote

adoption or guardianship by a grandparent.        In any case.:   S. A and   .sa. A.     ·   are

not precluded from seeking to adopt: k    .'B.
                             2. Second Alleged Error

             A·'B,       next alleges the court failed to find that Children and Youth

Services (CYS) did not properly consider kinship placement with maternal grandmother

and step-grandfather in conformity with 62 P .S. Section 1303.

       Section 1303(b) provides that " ... the county agency shall give first consideration

to placement with relatives or kin." The statute does not require CYS to give




                                                 13
     consideration to all relatives or to give first consideration only to certain relatives, such

     as maternal grandparents.               Here, Clarion County CYS did give first consideration to

     relatives and kin and thus, complied with the statute. They placed: J('B. with her

     paternal grandmother, who was identified by the parents as the preferred placement.

                The testimony at the permanency hearing shows that CYS did not initially

     consider placing        k :'B. : with   the maternal grandmother and step grandfather,·                    S .A . and
        Sa . A             s, in July 2013 because the biological mother and father,                     A :B. a rid
                           had identified:      ·r. 13. '..s:,    : mother,    -p_. f·          !   as their preferred

i.   placement.     The parents did mention i                    S .A.        , In fact, : ..J-he,1,. 's $ had instructed

     CYS to not tell ·      S . A.   a. n cl   So. .       A- - anything about what had happened.                That

     attitude persisted until well         atter k' .1:,.     had been placed with          7< .·l        Section 1303(b) requires an agency to" ... document that an attempt was made

to place the child with a relative or kin." Here, CVS placed· k -'B. with her paternal

grandmother and then withher paternal uncle during the first seven months of CYS's

involvement.    CVS certainly documented those two kinship placements.

        The statute does not require CYS to document that attempts were made to place

the child with every relative or kin. The law does not require CVS to evaluate all

relatives and prioritize or rank them according to which would be the best placement.

This is not like a custody case where an evaluation must be undertaken to determine

who among competing parties is best suited to care for the child. The law on family

finding likewise does not entitle a grandparent to engage in a proceeding to modify a

kinship placement.      Once a child is placed with an appropriate relative it is not

necessary for an agency to continue to seek placements with other relatives. Here,

CVS's goal was stability for      k :B.    while efforts were still being made to reunify her with

her parents. Changing the placement from one relative to another, solely to satisfy the

desire of certain relatives, would have been contrary to that goal.

        Nevertheless, CYS did communicate many times with . S . A              .     , and did

document the contacts through the kinship letter to            S.   A.      of July 25, 2013

(Mother's Exhibit A) and through the Fostering Connections form (Mother's Exhibit B).

     6.A        had many telephone conversations with agency representatives.              CYS

did involve.·   s. A.    tand Sa..        A·   throughout this case by arranging and promoting

many visitations with,    K ·B.    In doing so, it met the objectives of the family finding

statute.



                                                    15
                                     4. Fourth Alleged Error

        Finally,,           A .'B.      alleges that the court failed to hold a hearing to make a

finding that Family Finding may be discontinued.

        Pa.R.J.C.P. 1149 B provides that,

        Family finding may be discontinued only if, after a hearing, the court has made a
        specific determination that:
        (1) continued family finding no longer serves the best interests of the child;
        (2) continued family finding is a threat to the child's safety; or
        (3) the child is in a preadoptive placement and the court proceedings to adopt the
        child have been commenced pursuant to 23 Pa.C.S. Part Ill (relating to
        adoption).


        In the present case, discontinuance of family finding, in terms of not having to

seek another relative placement, was at issue in the permanency hearing where CYS

was seeking to change the goal from reunification to adoption.             k:& .ls   in a pre-

adoptive placement.           The evidence clearly shows that CVS is proposing that         ·R . "R .
                                                                                                        '
             who has had custody of; k.B          continuously since February 13, 2014, should

adopt    k . ·B.    I did make a finding on the record at the conclusion of that hearing that

the agency had complied with the family finding requirements.             I changed the goal to

adoption and I directed the current placement with             ·K ·+< .    i should continue and

CVS should file petitions to involuntarily terminate the parents' rights. This meets the

statutory requirements for a hearing and a specific finding under Pa.R.J.C.P. 1149 B.

Nevertheless, CVS is allowing continuing contact between thf              A   '-5 and · K :B.

  S. A     M1      d Stt.    A· . are not precluded      from seeking to adopt k."E,.




                                                    16
                         C. Conclusion

        A .13.·s   allegations of error are unfounded and should be dismissed.




                                                                          P.J.




~····




                                    17